Title: To George Washington from James Otis, Sr., 8 August 1775
From: Otis, James Sr.
To: Washington, George



Sir
Council Chamber Watertown [Mass.] 8th Augst 1775.

The letter of August 7th which your Excellency was pleased to direct to me, has been Communicated to the General Court. they Intirely concur in opinion with your Excelly, that the Soldiers and Non-Commissioned officers, absenting themselves from their duty, must be of the most ruinous Consequences to the public, and are determined to exert all their powers to Compel such as have no impediment by Sickness, or other good Reason, to return to their duty immediately: and to prevent all others from absenting themselves without leave in writing under the hand of their Commanding Officer.
With regard to the prisoner your Excelly sent hither, the Court desire your Excelly would be pleased to give orders to

have the Witnesses of his conduct sent here to morrow morning at 9 oClock to attend a Committee appointed to examine that matter—I am with great respect Sir Your Most Obedt humbe Servt

James Otis

